 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                                   EASTERN DISTRICT OF CALIFORNIA

 9

10   ALLEN HAMMLER,                                      Case No. 1:19-cv-00785-LJO-JDP
11                      Plaintiff,                       ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS DENYING MOTION
12          v.                                           TO PROCEED IN FORMA PAUPERIS AND
                                                         REQUIRING PAYMENT OF FILING FEE IN
13   S. SAVOIE,                                          FULL WITHIN TWENTY-ONE DAYS
14                      Defendant.                       (ECF Nos. 8, 10)
15

16

17          Plaintiff Allen Hammler (“plaintiff”) is a state prisoner proceeding pro se in this civil

18   rights action brought under 42 U.S.C. § 1983. The matter was referred to a United States

19   magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On August 13, 2019, Magistrate Judge Jeremy D. Peterson entered findings and

21   recommendations, recommending that plaintiff’s application to proceed in forma pauperis (ECF

22   No. 2) be denied. (ECF No. 10.) Plaintiff was given an opportunity to object to the findings and

23   recommendations within fourteen days and objected on August 23, 2019. (ECF No. 11.)

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and proper analysis.

27   Plaintiff’s objections do not change this result.

28          Accordingly, IT IS ORDERED that:
                                                         1
 1        1. The findings and recommendations issued by the magistrate judge on August 13,

 2              2019, (ECF No. 10), are ADOPTED IN FULL;

 3        2. Plaintiff’s application to proceed in forma pauperis (ECF No. 10) is denied;

 4        3. Plaintiff must pay the $400 filing fee in full within twenty-one days of the date of this

 5              order; and

 6        4. Failure to pay the filing fee will result in dismissal of this case.

 7
     IT IS SO ORDERED.
 8

 9     Dated:     December 6, 2019                         /s/ Lawrence J. O’Neill _____
                                                 UNITED STATES CHIEF DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
